The first error urged by the plaintiff in error is that the verdict is against the weight of the evidence; but upon an examination of the record we can not so hold.
We do not think there was any error in the court in allowing the plaintiff to amend his petition by inserting the words therein, “while plaintiff was sitting in said car with his arm upon the window sill, it was thrown out of the window by a sudden jerk or movement of the car.” In other words, by this amendment the plaintiff states that his arm was not ‘‘ intentionally and need*544lessly projected out of the window of the car. ’ ’ The amended petition, therefore, alleges a good cause of action.
Frank F. Dinsmore, for plaintiff in error.
Murray Seasongood and Harry C. Busch, contra.
The negligence complained of is that “by reason of the dan'gerous construction of the tracks of the company” at the point where the accident occurred, “and the dangerous proximity of the cars to each other” at that point, the arm of the defendant in error was injured without any fault on his part, the same being projected “unintentionally and needlessly out of the window of the car.”
This was the issue, and the case was tried upon that theory. This being so, it was error for the court to charge the jury relative to the operation of the cars at an improper rate of speed, or as to the construction of the cars, as there was no evidence upon these points to show improper speed or faulty construction.
We think charge No. 1 is too broad and includes in it matters not set up in the petition or claimed by the evidence.
Charge No. 2 is erroneous in that the “knowledge of the .plaintiff” is not the test, but the knowledge possessed by a person of ordinary care and prudence under the same circumstances.
Charge No. 6 is opposed to the rule laid down in Railway Co. v. Hancock, 75 O. S., page 88. We see no objection to charges 4 and 5.
- For above reasons the judgment below is reversed.